Citation Nr: 1716827	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  05-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for residuals of head and face wounds. 

4.  Entitlement to service connection for scars of the arms and back. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a left foot disability. 

7.  Entitlement to service connection for residuals of a groin injury. 

8.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The claims file includes DD 214s reflecting active duty service from June 1969 to June 1973, June 1974 to June 1977, July 1979 to July 1983, and October 1989 to February 1992. 

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2004 rating decision in which the RO in Muskogee, Oklahoma, inter alia, denied the Veteran's claims for service connection for hypertension, PTSD, head/face wounds, scars of the arms and back, a left knee disability, a left foot disability, a groin injury, sleep apnea, to include as secondary to PTSD or depression, diabetes mellitus, and depression.  In September 2004, the Veteran filed a notice of disagreement (NOD).  In a May 2005 rating decision, the RO granted service connection for diabetes mellitus, representing a full grant of that benefit sought.  A statement of the case (SOC) regarding the matters remaining on appeal was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2005.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Nashville, Tennessee. 

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.  

In June 2009, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims on appeal (as reflected in an October 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

As noted above, in the September 2004 rating decision, the RO denied service connection for PTSD and depression; however, in light of the diagnoses of both PTSD and depression of record the Board has recharacterized this issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2009 remand, the Board instructed the AOJ to undertake appropriate action to obtain all outstanding records of evaluation and/or treatment of the Veteran as a military dependent from Tripler Army Hospital (Tripler) dated from 1998 to 2001.  Pursuant to the Board's remand, the AOJ contacted the National Personnel Records Center (NPRC) in May 2012 and requested records of the Veteran's treatment as a dependent under his spouse at Tripler during the period from January 1, 1999 through December 31, 1999.  The NPRC responded in June 2012 that there were no records of treatment for the Veteran at Tripler during the period from 1999 to 2007.  The NPRC noted that if the Veteran's sponsor (i.e, his spouse) transferred to another station, then the dependent records would have also been transferred.  Thus, the AOJ was advised to provide the last year and place of outpatient care.

As the AOJ did not request any records of evaluation and/or treatment of the Veteran from Tripler dated in 1998, the AOJ did not completely comply with the Board's June 2009 remand instructions.  The NPRC did not otherwise indicate that it sought any such records dated in 1998.  Hence, another remand is needed for the AOJ to undertake further appropriate action to obtain all outstanding records of evaluation and/or treatment of the Veteran as a military dependent from Tripler during the entire period from January 1, 1998 through December 31, 2001.  In addition, the AOJ should seek clarification from the Veteran as to whether his spouse's medical records may have been transferred to another military treatment facility after her time at Tripler in order to determine whether the Veteran's treatment records as a military dependent may be at another location.

In addition to the actions identified above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.
As regards VA records, the claims file includes records of the Veteran's treatment contained in the Louisville Vista electronic records system (dated to September 2016) and from the Eastern Oklahoma VA Health Care System (dated to August 2006).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the matters on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Louisville Vista electronic records system (dated since September 2016) and all records from the Eastern Oklahoma VA Health Care System (dated since August 2006).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

In addition, request that the Veteran identify the location of any military treatment facility to which his spouse's medical records (and his records as a military dependent) may have been transferred following her time at Tripler. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake all appropriate action to obtain all outstanding records of evaluation and/or treatment of the Veteran as a military dependent dated during the entire period from January 1, 1998 through December 31, 2001 from Tripler Army Hospital and/or any other military treatment facility to which his spouse's military treatment records (and his treatment records as a military dependent) may have been transferred following her time at Tripler.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in October 2016), and all legal authority. 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




